Doerfler, J.
The only question presented in this case is whether a court of equity, under the evidence, can award the relief prayed for by the defendant, and whether the findings of the trial court on the subject of muthal mistake, and a judgment pursuant thereto, can be upheld by this court as a matter of law.
While defendant’s material evidence with respect to the *364agreement for. a reservation of a life estate and an assumption of the obligation on the part of Jerry to pay the taxes is denied by Jerry in loto,-nevertheless there is considerable corroborating evidence which tends to support and sustain the defendant’s testimony, and we will assume, in the consideration and determination of the issue, that her testimony in all respects is true. We are confronted at the outset with the fact that the parties to the transfer were unusually intelligent and capable of comprehending and understanding the nature thereof. Jerry had at all times evinced an unusual intérest in the welfare of his sister., not only by his periodical visits but by his offers, which were accepted, to aid and assist1 her in a material sense: In 1908 he paid off her obligations and accepted a note payable with interest, on which, up to the time of the transfer, no interest whatever had been paid, so that the total sum at that time' amounted to $4,483. The parties stipulated in open court on the trial that the property at that time was worth between $7,500 and $8,000. Subsequent to 1913 Jerry paid the taxes. The defendant herself procured the execution of the deed in question, and no directions of any kind or nature were given her by Jerry. The deed was carefully read by both of the parties, and it cannot be disputed but that they were both aware that the instrument did not contain a reservation as to the life estate or. an assumption on the part of Jerry in regard to the taxes. While in one part of her testimony defendant claimed that she overlooked this provision in the deed, at the same time she testified that that did not concern her very much because Jerry was her brother and his word was as good as his note every day.
Does the situation so presented appeal to a court of equity so as to move it to order and adjudge the prayer for reformation, and is it within the province of a court of equity to afford relief under such circumstances? The parties dealt with each other, at arm’s length. From the stand*365point of intelligence they must be deemed upon an equal footing. The transaction itself was not complicated but extremely simple. The absence of the required provisions was within the knowledge of both, anti .neither even suggested that anything had been omitted from the document or that they were to be inserted. The defendant relied upon the oral promise of her brother, and not upon any agreement, stipulation, or reservation in the document itself. Under the evidence there was neither a mutual mistake of fact nor of law. The relief granted by the lower court, therefore, is such as neither of the parties contemplated and amounts to the making of a new contract, which the lower court, in the exercise of its equitable jurisdiction, had no power, to award and which this court cannot grant.
This case is one that appeals strongly to human emotions. A judgment adverse to the defendant will result not only in her dispossession of her home and her deprivation of the only property of value to her, but will also deprive her of her means of a livelihood, and all this at an age where her ability to support herself is negligible. It is indeed a situation much to be regretted; and still, the equities in this case are not entirely with the defendant. -Jerry, a man of but limited means, during many years of his active life-had manifested an unusual interest in the material welfare of his sister. Illness and misfortune have reduced him in circumstances, and he now also, with his earning capacity greatly curtailed, is facing a situation where his small accumulations are necessary to enable him to subsist. Considering the stipulated value of the property as shown on the trial, we cannot overlook the decreased purchasing price or value of the dollar and the corresponding increase in the value of the property, nor must we lose sight of the fact that no interest or rent was paid by the defendant and received by Jerry since the transfer was made. However much we may be inclined to relieve the situation, we find this *366court, under well established principles and rules, powerless. The broad principles of equity jurisprudence are not designed for -any particular case or any particular situation, but, like the laws of nature, affect alike all in similar circumstances. If it were not so, equity would lose its force and its dignity in the administration of justice.
The principle involved in this case is clearly declared in 34 Cyc. 922, where it is said:
“When there is no fraud or mistake in the preparation of an instrument, and it appears that the parties signing-understood its language and purport, it cannot be reformed on the faith of a contemporaneous oral promise which was not kept.” i
The same doctrine was pronounced by this court in the case of Braun v. Wis. R. Co. 92 Wis. 245, 66 N. W. 196, where it was held:
“This court has repeatedly held that written contracts cannot be reformed except upon most positive and satisfactory evidence showing fraud or mistake in committing the agreement to writing; that is, mistake of one party and fraud of the other, or mutual mistake. . . . The proof must be plain, convincing, and beyond reasonable controversy that by fraud or mistake the true contract was not expressed in the writing; . . . that is, as applied to this case, a mistake in omitting something which the parties intended, to have'inserted, or something which was in fact a part of the agreement, and which it was supposed was contained in the writing when it was signed and delivered, — not a mistake of judgment, in that one party relied upon the contemporary parol agreement of the other, instead of insisting upon its being reduced to writing. .• . . Both parties knew that the words were omitted. Giving the most favorable effect to defendant’s evidence, consent was given to the omission upon the promise that such omission should make no difference. For this kind of mistake the law affords no remedy. It was a mere simultaneous parol agreement, which cannot be resorted to to vary or control the written contract.” See, also, 3 Pomeroy, Eq. Jur. (2d ed:) § 1376.
*367The language in the Braun Case above quoted is not only decisive of the instant case but appeals to us with full force and effect as though this case had been the one under consideration at the time of the decision in the Braun Case. The judgment of the lower court must therefore be reversed.
' By the Court. — Judgment reversed, and the cause is remanded with directions to enter judgment in favor of the plaintiff in accordance with the prayer of the complaint, the damages, however, in accordance with the evidence, to be determined at the rate of $35 per month, the rental value of the property, from September 1, 1919.